UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
DEMANNE CUTCHIN,                          )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                               Civil Action No. 14-0206 (RBW)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
                  Defendants.             )
_________________________________________ )


                                              MEMORANDUM OPINION

          This matter is before the Court on the defendants’ motion to dismiss. WMATA’s Motion

to Dismiss Plaintiff’s Amended Complaint and Defendant Officers’ Santiago and Munoz Partial

Motion to Dismiss the Amended Complaint [ECF No. 21] (“Defs.’ Mot. to Dismiss”). 1 For the

reasons discussed below, the motion will be granted.

                                               I. BACKGROUND 2

          According to the plaintiff, on January 29, 2013, he boarded a WMATA (sometimes

hereafter “Metro”) bus on Division Avenue in Northeast, Washington, D.C., transferred to

another bus at the Anacostia Metro station, and paid both fares with his SmarTrip card.




1
 Pursuant to the Court’s July 21, 2015 Order, the District of Columbia has been dismissed as a party to this action.
Nonetheless, for administrative convenience, the case caption remains unchanged.
2
    The alleged facts set forth below are asserted in the plaintiff’s Amended Complaint.


                                                           1
Amended Complaint (“Am. Compl.”) ¶¶ 9-10. 3 Approximately five to ten minutes after

boarding the second bus, two “hispanic men in sweathoods enter[ed] the bus through the back

door and told [the plaintiff] to get up and get off the bus with them.” Id. ¶ 11. These men, later

identified as Francisco Santiago and Christian Munoz, are both Metro Transit police officers.

See id. ¶¶ 6-7. The men “said . . . that [the plaintiff] did not pay [his] fare, place[d] [him] in

handcuffs,” placed him “under arrest,” id. ¶ 12, and “insisted that [the plaintiff] go to jail,” id. ¶

16. The officers also searched the plaintiff’s person and his backpack. Id. ¶¶ 13-16. According

to the plaintiff, “Santiago . . . slammed [him] very hard to the cement ground on [his] head,” and

“other officers [kicked him] while [he was] on the ground.” Id. ¶ 18. Santiago “then dropped his

knee and body weight into [the plaintiff’s] lower back . . . , raised [his] arms . . . while squeezing

the handcuffs around [his] wrist past tight and . . . made [the plaintiff’s] face drag the cement.”

Id. ¶ 21. As a result of these actions, the plaintiff sustained injuries to his head, wrist and back.

Id. ¶ 22. He remained on the ground in handcuffs until an ambulance arrived, id., and

transported him to a hospital emergency room, id. ¶ 23. At Santiago’s direction, Munoz

allegedly reported “that [the plaintiff] fell down on [his] own.” Id. ¶ 24. The plaintiff was

ultimately taken to the Metropolitan Police Department’s Seventh District station “without being

examine[d] for [his] injuries.” Id. ¶ 26.

        The plaintiff brings this action against WMATA, Santiago and Munoz under 42 U.S.C. §

1983, see id. ¶¶ 1, 4-7, claiming that the defendants falsely imprisoned him, see id. ¶ 27, used

excessive force, see id. ¶ 28, in effecting his arrest, and denied him proper medical treatment for

his injuries, see id. ¶ 30. He also asserts a claim of intentional infliction of emotional distress.



3
  The Court granted the plaintiff’s motion for leave to amend his complaint, and designates his “Motion to Amend
Complaint Pursuant to Fed. R. Civ. P. 15 [and] Memorandum of Point[s] and Authorities in Support of Opposition
to the Motion” [ECF No. 20], as the plaintiff’s Amended Complaint.

                                                        2
Id. ¶ 29. The plaintiff demands declaratory relief and monetary and punitive damages. See id. at

10 (page number designated by ECF).

                                       II. DISCUSSION

                                    A. Sovereign Immunity

       WMATA moves to dismiss the claims filed against it on the ground that sovereign

immunity bars any claim arising from the operation of its police force. See generally

Memorandum of Points and Authorities in Support of WMATA’s Motion to Dismiss Plaintiff’s

Amended Complaint and Defendant Officers’ Santiago and Munoz Partial Motion to Dismiss the

Amended Complaint [ECF No. 21] (“Defs.’ Mem.”) at 2-4. The plaintiff appears to distinguish

discretionary acts from ministerial acts, arguing that WMATA’s immunity does not protect a

ministerial act such as the operation of its police force. See Memorandum of Points and

Authorities in Support of Plaintiff[’s] Motion to Reply to Defendant[s’] Motion [ECF No. 25]

(“Pl.’s Opp’n”) at 2 (page numbers designated by ECF). He is mistaken.

       “On November 6, 1966, Congress consented to, and enacted for the District of Columbia,

a compact whose signatories were Maryland, Virginia, and the District of Columbia” for the

purpose of operating a mass transit system for the Washington metropolitan area. Morris v.

Wash. Metro. Area Transit Auth., 781 F.2d 218, 219 (D.C. Cir. 1986) (citing Washington

Metropolitan Area Transit Authority Compact, Pub. L. No. 89-774, 80 Stat. 1324 (1966)). Each

jurisdiction “successfully conferred [its] respective sovereign immunities upon [WMATA],” id.,

and therefore WMATA is protected by sovereign immunity to the same extent that its signatories

enjoy such immunity, see KiSKA Constr. Corp. v. Wash. Metro. Area Transit Auth., 321 F.3d

1151, 1158 (D.C. Cir. 2003); Jones v. Wash. Metro. Area Transit Auth., 205 F.3d 428, 432 (D.C.


                                                3
Cir. 2000). And because “Congress has power to legislate for the District of Columbia and to

create an instrumentality that is immune from suit,” Morris, 781 F.2d at 219, the District of

Columbia’s participation in the WMATA Compact does not destroy WMATA’s immunity, see

id. at 228.

        WMATA’s immunity has been waived, in part, but only with respect to certain claims,

namely, contract and tort claims arising from a proprietary function. The District of Columbia

Code provides:


               The Authority shall be liable for its contracts and for its torts and
               those of its Directors, officers, employees and agents committed in
               the conduct of any proprietary function, in accordance with the law
               of the applicable signatory (including rules on conflict of laws), but
               shall not be liable for any torts occurring in the performance of a
               governmental function. The exclusive remedy for such breach of
               contracts and torts for which the Authority shall be liable, as herein
               provided, shall be by suit against the Authority. Nothing contained
               in this Title shall be construed as a waiver by the District of
               Columbia, Maryland, Virginia and the counties and cities within the
               Zone of any immunity from suit.


D.C. Code § 9-1107.01 (Section 80 of the WMATA Compact). “The principle is well-

established that the operation of a police force is a governmental rather than a proprietary

function.” Morris, 781 F.2d at 220; see Burkhart v. Wash. Metro. Area Transit Auth., 112 F.3d

1207, 1216 (D.C. Cir. 1997); Dant v. District of Columbia, 829 F.2d 69, 74-75 (D.C. Cir. 1987).

By enacting the WMATA Compact, “Congress has foreclosed judicial remedy against WMATA

for all torts, including invasions of federal civil rights, committed by WMATA in the exercise of

police functions related to the arrest of suspected fare evaders[.]” Dant, 829 F.2d at 71.




                                                 4
                                          B. Section 1983

       WMATA moves to dismiss the plaintiff’s constitutional claims under 42 U.S.C. § 1983,

on the ground that it is not a “person” for purposes the statute. See Defs.’ Mem. at 4-5. The

plaintiff appears to argue in opposition that WMATA is subject to suit under § 1983 because the

District of Columbia, a signatory to the WMATA Compact, can be sued under § 1983. See Pl.’s

Opp’n at 3. Again, the plaintiff is mistaken.

       Section 1983 provides that “[e]very person” who, under the color of state law, subjects

another to the deprivation of any constitutional rights is liable to the injured party. 42 U.S.C. §

1983. However, “neither a State nor its officials acting in their official capacities are ‘persons’

under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). As is discussed

above, the signatories to the WMATA Compact conferred their sovereign immunity on

WMATA, and therefore its “sovereign immunity means that [WMATA] cannot be sued under §

1983.” Headen v. Wash. Metro. Area Transit Auth., 741 F. Supp. 2d 289, 294 (D.D.C. 2010)

(citations omitted).

                                       C. Punitive Damages

       WMATA moves to dismiss the plaintiff’s demand for punitive damages, arguing that

“[p]unitive damages do not lie against WMATA, a governmental entity.” Defs.’ Mem. at 6.

While the plaintiff references punitive damages in his opposition, see Pl.’s Opp’n at 6, he fails to

address the substance of WMATA’s argument.

       Generally, a governmental entity is immune from a claim for punitive damages in cases

brought under § 1983. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 260 n.21

(1981) (punitive damages cannot be awarded against a municipality unless expressly provided by


                                                  5
statute). “Section 80 of the Compact is silent on the matter of punitive damages,” Teart v. Wash.

Metro. Area Transit Auth., 686 F. Supp. 12, 13 (D.D.C. 1988), and absent an express waiver of

immunity, there can be no award of punitive damages against WMATA, see, e.g., Lucero-Nelson

v. Wash. Metro. Area Transit Auth., 1 F. Supp. 2d 1, 11 (D.D.C. 1998) (finding the plaintiff’s

“fail[ure] to cite any statute that expressly awards punitive damages against WMATA . . . fatal to

[her] position”); Wainwright v. Wash. Metro. Area Transit Auth., 958 F. Supp. 6, 10 (D.D.C.

1997) (“Thus, it seems clear, as a matter of law, logic, and public policy, that punitive damages

are unavailable against WMATA, even for torts arising out of its proprietary functions.”).

Accordingly, even if a § 1983 claim could be maintained against WMATA, it would not be

subject to an award of punitive damages.

                  D. Claims Against Santiago and Munoz in their Official Capacities

         “Members of the WMATA transit police, when acting within the scope of their

responsibilities, are engaged in governmental functions within the meaning of section 80 of the

Compact.” Dant, 829 F.2d at 75 (citation omitted). Insofar as Santiago and Munoz were acting

in their official capacities during the events described in the plaintiff’s Amended Complaint, the

plaintiff’s claims against them in their official capacities will be dismissed. 4 See id.

                                               III. CONCLUSION

         For the reasons set forth above, the Court concludes that the plaintiff’s Amended

Complaint fails to state claims upon which relief can be granted against WMATA and against


4
  WMATA may enjoy absolute immunity, but its police officers do not simply because they were acting within the
scope of their employment and engaged in police functions, where, as here, the allegations of the Amended
Complaint suggest that the defendants’ “conduct is manifestly excessive, using means to accomplish [their]
responsibilities that are beyond the outer perimeter of [their] authority.” Griggs v. Wash. Metro. Area Transit Auth.,
232 F.3d 917, 922 (2003) (internal quotation marks and citations omitted). The plaintiff sues Santiago and Munoz
in their individual capacities also, see Am. Compl. ¶¶ 6-8, and these claims remain for resolution.

                                                          6
defendants Santiago and Munoz in their official capacities. The defendants’ motion to dismiss

therefore will be granted. An Order is issued separately.




DATE: March 31, 2016                         /s/
                                             REGGIE B. WALTON
                                             United States District Judge




                                                7